           Case 1:20-cv-01006-RP Document 5 Filed 10/02/20 Page 1 of 4




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                                  AUSTIN DIVISION

 TEXAS LEAGUE OF UNITED LATIN
 AMERICAN CITIZENS, NATIONAL
 LEAGUE OF UNITED LATIN AMERICAN
 CITIZENS, LEAGUE OF WOMEN VOTERS
 OF TEXAS, RALPH EDELBACH,
 BARBARA MASON;

                Plaintiffs,

 v.                                                 Case No. 1:20-cv-01006-RP

 GREG ABBOTT, in his official capacity as           PLAINTIFFS’ [EMERGENCY]
 Governor of Texas, RUTH HUGHS, in her              MOTION FOR TEMPORARY
 official capacity as Texas Secretary of State,     RESTRAINING ORDER AND/OR
 DANA DEBEAUVOIR, in his official capacity          PRELIMINARY INJUNCTIONAND
 as Travis County Clerk, CHRIS HOLLINS, in          BRIEFING SCHEDULE
 his official capacity as Harris County Clerk;
 JOHN W. OLDHAM, in his official capacity as
 Fort Bend County Elections Administrator;
 LISA RENEE WISE, in her official capacity as
 El Paso County Elections Administrator;

                Defendants.

PLAINTIFFS’ [EMERGENCY] MOTION FOR TEMPORARY RESTRAINING ORDER
   AND/OR PRELIMINARY INJUNCTION AND TO SET BRIEFING SCHEDULE

       Plaintiffs the League of United Latin American Citizens (“LULAC”), Texas LULAC, the

League of Women Voters of Texas (“LWVTX”), Ralph Edelbach, and Barbara Mason respectfully

move for a preliminary injunction restraining Defendants Abbott and Hughs from enforcing, and

the Defendant County Election Officials from implementing, Governor Abbott’s October 1 Order

limiting absentee voting drop-off locations to one per county..

       On July 27, 2020, in light of the extreme pressures on the electoral system created by the

COVID-19 pandemic, Governor Abbott issued an Order allowing counties to accept absentee

ballots dropped off at designated locations prior to Election Day. Counties implemented the July
            Case 1:20-cv-01006-RP Document 5 Filed 10/02/20 Page 2 of 4




27 order. In Harris County, 12 drop-off locations were designated. In Travis County, 4 drop-off

locations were designated. And several additional counties were planning to designate multiple

drop-off locations in the month leading up to the election. On October 1, 2020, Governor Abbott

reversed course and issued an Order prohibiting counties from offering more than one location at

which absentee-eligible voters can return their ballots in the lead up to Election Day on November

3, 2020. The Governor’s precipitous announcement contradicted statements Defendant Hughs’

office made in court filings court just twenty-four hours earlier, and gave county election officials

and voters less than twenty-four hours notice before going into effect the next day, on October 2,

2020. Furthermore, the Order came with just weeks left in the general election cycle and Election

Day rapidly approaching.

        Plaintiffs filed this action mere hours after the Governor’s announcement, and herein move

for preliminary relief enjoining the Governor and the other Defendants from implementing the

October 1 Order. To succeed on a motion for a preliminary injunction, Plaintiffs must show “(1) a

substantial likelihood of success on the merits, (2) a substantial threat that plaintiffs will suffer

irreparable injury if the injunction is not granted, (3) that the threatened injury outweighs any

damage that the injunction might cause the defendant, and (4) that the injunction will not disserve

the public interest.” Planned Parenthood v. Sanchez, 403 F.3d 324, 329 (5th Cir. 2005).

        In support of this motion, Plaintiffs expect to show (1) they are likely to succeed on the

merits of their claim that the Governor’s Order imposes an undue burden on the right to vote for

absentee-eligible voters and violates equal protection by limiting absentee ballot drop-off locations

to one per county without regard to geographic size or population; (2) that the violation of

Plaintiffs’ constitutional rights is an irreparable harm; (3) that the State has no interest in enforcing

the limit, because there is no ballot security justification for the Order; and (4) that the public
            Case 1:20-cv-01006-RP Document 5 Filed 10/02/20 Page 3 of 4




interest is served by returning to the status quo ante, and allowing counties to determine at a local

level how many ballot drop-off locations they will provide to their voters.

       In light of the Governor’s precipitous action and the limited time remaining before Election

Day for Plaintiffs to obtain meaningful relief, time is of the essence. As such, Plaintiffs respectfully

move this court for the following briefing schedule on their motion for preliminary relief:

       1.   Plaintiffs may amend their complaint to add parties or claims relevant to the

            preliminary relief sought by no later than 12:00 p.m. on October 5, 2020.

       2. Plaintiffs may submit an amended motion for preliminary injunction no later than 12:00

            p.m. on Monday, October 5, 2020.

       3. Plaintiffs shall file their brief and evidentiary submissions in support of any motion for

            preliminary injunction no later than 12:00 p.m. on Monday, October 5, 2020.

       4. Defendants shall file their response to Plaintiffs’ Motion by no later than 12:00 p.m. on

            Wednesday, October 7, 2020.

       5. The Court shall set a hearing on Plaintiffs’ motion for the afternoon of October 7, 2020,

            or at the Court’s earliest convenience.

 Date: October 2, 2020                                 Respectfully submitted,

                                                       /s/ Chad W. Dunn
 Danielle M. Lang*                                     Chad W. Dunn (Tex. Bar No. 24036507)
 Mark P. Gaber*                                        Brazil & Dunn
 Ravi Doshi*                                           4407 Bee Caves Road
 Molly E. Danahy*                                      Building 1, Suite 111
 Caleb Jackson*                                        Austin, TX 78746
 Campaign Legal Center Action                          (512) 717-9822
 1101 14th Street NW, Suite 400                        chad@brazilanddunn.com
 Washington DC, 20005                                  K. Scott Brazil (Tex. Bar No. 02934050)
 Tel: (202) 736-2200                                   13231 Champion Forest Drive, Suite 406
 dlang@campaignlegalcenter.org                         Houston, TX 77069
 mgaber@campaignlegalcenter.org                        (281) 580-6310
 rdoshi@campaignlegalcenter.org                        scott@brazilanddunn.com
 mdanahy@campaignlegalcenter.org
         Case 1:20-cv-01006-RP Document 5 Filed 10/02/20 Page 4 of 4



cjackson@campaignlegalcenter.org

*Pro Hac Vice Forthcoming

Luis Roberto Vera, Jr.
LULAC National General Counsel
The Law Offices of Luis Vera Jr., &
Associates
1325 Riverview Towers, 111 Soledad
San Antonio, Texas 78205-2260
(210) 225-3300 (office)
(210) 225-2060 (fax)
lrvlaw@sbcglobalnet
